 










EXHIBIT 10.3







SUBSCRIPTION AGREEMENT

OFFERING OF SHARES OF COMMON STOCK OF

INTELLIGENT BUYING, INC.




ACCREDITED INVESTORS ONLY

THE SHARES OF COMMON STOCK (THE “SHARES”) OF INTELLIGENT BUYING, INC. (“INTB” OR
THE “COMPANY”) SUBJECT TO THIS SUBSCRIPTION AGREEMENT (THIS “SUBSCRIPTION
AGREEMENT”) ARE SECURITIES WHICH HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”).




THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.




THESE SECURITIES ARE BEING OFFERED) PURSUANT TO THE EXEMPTION FROM REGISTRATION
UNDER THE U.S. SECURITIES ACT OF 1933, PROVIDED BY REGULATION D, RULE 506(b),
AND MAY BE PURCHASED ONLY BY “ACCREDITED INVESTORS” (AS THAT TERM IS DEFINED IN
THE ACT). THE DEFINITION OF “ACCREDITED INVESTOR” IS SET FORTH IN SECTION 4. OF
THIS SUBSCRIPTION AGREEMENT.

January 1, 2020




1,707,436 pre-forward split shares; pre-forward split price of $1.1713469 per
share.  

$2,000,000 Total Offering

Minimum Purchase per Investor: $50,000




INTELLIGENT BUYING, INC. (“INTB” or the “Company”) is offering a minimum of
883,598 shares ($1,035,000 in gross proceeds), up to a maximum of 1,707,436
common  shares (maximum proceeds of $2,000,000), at a pre-forward split offering
price of $1.1713469 per share, which will be approximately $.156 per share after
a proposed, approximate 7.5-for-1 forward split.  The purpose of the offering is
to enable INTB to complete its proposed and signed acquisition (the
“Acquisition”) of Jaguaring, Inc., d/b/a Cannavolve (“Cannavolve”) as described
herein, and for working capital.  If and when INTB completes its acquisition of
Cannavolve, the Company then intends to effect an approximate 7.5-for-1 forward
split of all issued and outstanding common shares, after completing the
Acquisition The











--------------------------------------------------------------------------------

 




offering is being made on a minimum $1,035,000-maximum $2,000,000  basis,
meaning that Purchasers’ subscriptions: (a) are being maintained in the Escrow
Account noted in the signature page; or (b) will consist of the conversion of
convertible promissory notes (the “Notes”) owed by INTB to certain Noteholders
(the proceeds of which Notes has previously been received by the Company).  At
least $1,035,000 (883,598 shares) must be subscribed to and accepted by the
Company on or before January 6, 2020, or the subscriptions being held in escrow
will be returned to subscribers.  




The amended Reorganization Agreement with Cannavolve has been signed, but the
Acquisition has not been completed, and will not be completed until all
 pre-closing conditions to the Acquisition are completed, including the filing
of the so-called “Super 8-K” containing audited financial statements of both
INTB and CANNAVOLVE.  If at least the minimum proceeds ($1,035,000) is
subscribed to before the Acquisition of Cannavolve is completed, the Company
will nevertheless accept the subscriptions for at least the minimum proceeds
(provided that each proposed investor is an “Accredited Investor” and otherwise
acceptable to the Company).  Upon acceptance of at least the minimum proceeds,
(a) certain Promissory Notes held by Noteholders will be converted into
restricted INTB common shares at a conversion rate of $1.1713469 per pre-forward
split share, and (b) subscribers whose funds are being held in escrow will be
released to INTB, and those subscribers will be issued restricted shares at the
same price of $1.1713469 per share.




If and when at least the minimum proceeds is received and accepted by the
Company, additional subscriptions will be deposited directly into the Company’s
account as and when they are received and accepted.  The offering will terminate
on the sooner to occur of: (a) the maximum of $2,000,000 being received from
subscribers and accepted by INTB, i.e., 1,707,436 pre-forward split restricted
INTB shares; or (b) March 31, 2020.




The proposed approximate 7.5-for-1 forward split of INTB’s post-Acquisition
issued and outstanding common shares is intended to take place as soon as
practicable after the closing of the Acquisition.




Reference is hereby made to the following Exhibits to this Subscription
Agreement, which are incorporated by reference and made a part hereof:




Exhibit “A”: The link to INTB’s filings with the Securities and Exchange
Commission.




Exhibit “B”: The Second Amended Reorganization Agreement between INTB and
Cannavolve, dated December 31, 2019




Exhibit “C”: Cannavolve (Sentient Brands) Investor Deck




Exhibit “D”: Audited Balance Sheet and Income Statement of Cannavolve, as of and
for the fiscal year ended December 31, 2018.




Exhibit “E”: 9 Months 2019




1.

SUBSCRIPTION



(a)

The undersigned (the “Purchaser”) hereby subscribes to purchase the number of
Shares inserted in the Signature Page below (minimum subscription $50,000) in
Intelligent Buying, Inc. (the “Company”), a California corporation, for the
aggregate price inserted in the Signature Page, all in accordance with the terms
and conditions of this Subscription Agreement and the Exhibits attached hereto
and made a part hereof, as the same may be amended or supplemented from time to
time, including the Exhibits thereto (collectively, the “Offering Documents”).

The Purchaser’s subscription consists of either conversion of an outstanding
convertible promissory note (the “Note”), or the purchase of common shares of
the Company, as noted on the Subscription Page.











--------------------------------------------------------------------------------

 




                 

The Purchaser acknowledges and agrees that this subscription cannot be
withdrawn, terminated or revoked. The Purchaser agrees to become a shareholder
of the Company if the Company, in its sole and absolute discretion, accepts any
portion of this subscription, upon, and assuming, the Closing of the
Acquisition, as to which there is no assurance. This subscription is not
transferable or assignable by the Purchaser.




(b)

This subscription may be rejected as a whole or in part by the Company in its
sole and absolute discretion. If this subscription is rejected, the Purchaser’s
funds shall be returned to the extent of such rejection, without interest,
charge or deduction.  This subscription shall be binding on the Company only
upon acceptance by the Company and to the extent of such acceptance. Until the
Purchaser’s subscription is accepted or returned, the Purchasers’ subscription
will be held in an Escrow Account, as set forth above.




(c)

This is an Agreement to purchase the Shares on an if and when issued basis; and
the Purchaser will become a Shareholder only when the Purchaser’s funds are
transferred to the operating account of the Company and after all other
procedural requirements of the offering of the Shares (this “Offering”) have
been completed.






(d)

The Purchaser’s rights and responsibilities will be governed by the terms and
conditions of this Subscription Agreement and the Offering Documents. The
Company will rely upon the information provided by the Purchaser in this
Subscription Agreement and the Appendix, to confirm that the Purchaser is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Act.









2.

GENERAL REPRESENTATIONS AND WARRANTIES

By signing below, the Purchaser represents and warrants as follows:




(a)

I have received and read the Offering Documents, and I am familiar with the
proposed business, operations, properties and financial condition of the
Company. I have relied solely upon the Offering Documents and independent
investigations made by me or my representative with respect to my investment in
the Shares. No oral or written representations beyond the Offering Documents
have been made to me or been relied upon by me.




(b)

I have been given the opportunity to discuss any questions and concerns with
representatives of the Company. I (i) am over the age of 21 (if an individual);
(ii) have adequate means of providing for my current needs and possible
contingencies, and  have no need for liquidity of my investment in the Company;
(iii) can bear the economic risk of losing my entire investment therein; (iv)
have such knowledge and experience in business and financial matters, alone or
with a purchaser representative, so that I am capable of evaluating the relative
risks and merits of this investment; (v) understand the speculative nature and
uncertainty of the Company's business; and (vi) understand that I may lose my
entire investment.




(c)

I am purchasing the Shares for my own account (or for a trust if I am a
trustee), for investment purposes only and not with a view or intention to
resell or distribute the same. I have no present intention, agreement or
arrangement to divide my participation with others or to resell, assign,
transfer or otherwise dispose of all of part of the Shares, or to do so after
the passage of a certain amount of time.




(d)

I or my investment or other professional advisors have such knowledge and
experience in financial and business matters such that I can evaluate the risks
of the prospective investment and to make an informed investment decision. I
have been advised to consult my own attorney concerning this investment and to
consult with independent tax counsel and/or advisors regarding the tax
considerations of purchasing the Shares and investing in the Company. I have
carefully reviewed the definition of











--------------------------------------------------------------------------------

 




“Accredited Investor” set forth in section 4 below; and I represent and warrant
to the Company that I am an Accredited Investor.






(e)

I have carefully reviewed the Offering Documents. I have carefully evaluated my
financial resources and investment position and acknowledge that I am able to
bear the economic risks of this investment. I further acknowledge that my
financial condition is such that I am not under any present necessity or
constraint to dispose of the Shares to satisfy any existent or contemplated debt
or undertaking. I have adequate means of providing for my current needs and
possible contingencies, have no need for liquidity in my investment and can
afford to lose my entire investment in the Shares.




(f)

I have been advised that the Shares have not been registered under the
Securities Act or qualified under any state securities laws, on the basis, among
others, that no public offering of the Shares is being effected and the Shares
will be issued by the Company in connection with a transaction that does not
involve any public offering within the meaning of Section 4(a)(2) of the
Securities Act or under the Rules and Regulations of the Securities and Exchange
Commission. I acknowledge and agree that the stock certificate, when issued to
me, will bear a restrictive legend substantially similar to the following:




"These securities have not been registered under the Securities Act of 1933, as
amended.  They may not be sold or transferred in the absence of an effective
Registration Statement under that Act, or without an opinion of counsel
satisfactory to the Company that such registration is not required."




(g)

All information which I have furnished in this Subscription Agreement,
concerning myself, my financial position, my knowledge of financial and business
matters, and my being an “Accredited Investor,” is correct, current and compete
and does not fail to omit a material fact with respect thereto.




3.

PATRIOT ACT AND ANTI-MONEY LAUNDERING REPRESENTATIONS




(a)

The undersigned represents that all evidence of identity provided is genuine and
all related information furnished is accurate.




(b)

The undersigned agrees to provide any information deemed necessary by the
Company, in its sole and absolute discretion, to comply with any applicable
anti-money laundering and anti-terrorist financing program(s) and related
responsibilities. The Undersigned acknowledges that the Company may require
additional information about the Underlying Investor (defined below) and/or any
person or entity representing the Underlying Investor in order to comply with
applicable law. The undersigned agrees promptly to provide any such information
required by law.




(c)

The undersigned represents that:




The undersigned is acquiring the Shares for his, her or its own account, risk
and beneficial interest, and, additionally:




·

is not acting as agent, representative, intermediary/nominee or in any similar
capacity for any other person;




·

does not have any intention or obligation to sell, distribute, assign or
transfer all or a portion of the Shares to any other person; and




·

no other person will have a beneficial or economic interest in the Shares, or
any portion thereof.














--------------------------------------------------------------------------------

 




(d)

The undersigned understands that the Company prohibits any investment in the
Company by or on behalf of the following persons (each, a “Prohibited
Investor”):




·

A person, country, territory or entity whose name appears on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control;




·

A foreign shell bank (a bank without a physical presence in any country and as
defined in the U.S.A. PATRIOT Act);




·

A “senior foreign political figure”, or any “immediate family” member or “close
associate” of a senior foreign political figure. (A “senior foreign political
figure” is defined as a senior official in the executive, legislative,
administrative, military or judicial branches of a non-U.S. government (whether
elected or not), a senior official of a major non-U.S. political party, or a
senior executive of a non-U.S. government-owned corporation. In addition, a
“senior foreign political figure” includes any corporation, business or other
entity that has been formed by, or for the benefit of, a senior foreign
political figure. “Immediate family” of a senior foreign political figure
typically includes the figure’s parents, siblings, spouse, children and in-laws.
A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial U.S. and non-U.S. financial transactions on behalf of the
senior foreign political figure); and




·

Any other person or entity that the Company in its sole and absolute discretion
determines to be a Prohibited Investor.




(e)

The undersigned acknowledges that as part of the Company’s responsibility for
protection against money laundering, the Company and its appointed agents may
require additional information including detailed verification of the identity
of the Purchaser. The undersigned agrees that, upon request of the Company, it
will provide such information as the Company may require to satisfy applicable
anti-money laundering laws and regulations.







4.

INVESTOR ELIGIBILITY AND SUITABILITY STANDARDS

This Offering is being made in reliance on the exemption from the registration
and qualification requirements of the Securities Act provided by Regulation D,
Rule 506(b), and applicable state securities laws. The Company will accept
subscriptions to purchase Shares only from persons who are “accredited
investors” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act.

FOR ALL INVESTORS: An “accredited investor” is defined by Rule 501(a) of
Regulation D as:   



1.

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and who has a reasonable expectation of reaching
the same income level in the current year;



2.

Any natural person whose individual net worth or joint net worth, with that
person’s spouse, at the time of their purchase exceeds $1,000,000, excluding the
value of such person’s primary residence;



3.

Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Securities and
Exchange Act of 1934 (the “Exchange Act”); any insurance company as defined in
Section 2(13) of the Exchange Act; any investment company registered under the
Investment Company Act of 1940 or a











--------------------------------------------------------------------------------

 




business development company as defined in Section 2(a)(48) of that Act; any
Small Business Investment Company (SBIC) licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a State, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons who are accredited investors;



4.

Any private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940;



5.

Any organization described in Section 501(c)(3)(d) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;



6.

Any director or executive officer, or general partner of the issuer of the
securities being sold, or any director, executive officer or general partner of
a general partner of that issuer;



7.

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 506(b)(2)(ii); or



8.

Any entity in which all the equity owners are accredited investors as defined
above.




5.

MISCELLANEOUS



(a)

CHOICE OF LAW: This Subscription Agreement will be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
law.




(b)

ENTIRE AGREEMENT: This Subscription Agreement constitutes the entire agreement
between and among the parties and may be amended only by written agreement
between all parties.




(c)

BINDING ARBITRATION: Any dispute under this Subscription Agreement will be
resolved under the then prevailing arbitration rules in the County of New
Castle, State of Delaware.




(d)

TERMINATION OF AGREEMENT: If this subscription is rejected, in whole or in part,
by the Company, then, to the extent rejected, (i) this Subscription Agreement
shall be null and void and of no further force and effect; (ii) no party shall
have any rights against any other party; and (iii) the Company shall promptly
request that the Escrow Agent return the funds delivered with this Subscription
Agreement without interest, charge or deduction.




(e)

TAXES. There is no discussion of the Federal or state income tax considerations
arising from investment in the Company set forth in the Offering Documents. The
Federal income tax considerations to the Purchaser of investment in the Company
will depend on individual circumstances. There can be no assurance the Internal
Revenue Code of 1986, as amended (the “Code”), or the Regulations under the Code
will not be amended in a manner adverse to the interests of the Purchaser or the
Company. All Purchasers are strongly advised to obtain independent advice
regarding the tax consequences of the purchase of the Shares and an investment
in the Company under Federal and applicable state tax laws, or the tax laws of
other jurisdictions for Purchasers subject to other tax jurisdictions.




(f)

DULY AUTHORIZED. If the Purchaser is a corporation, limited liability company,
partnership, trust or other entity, the individuals signing in its name and on
its behalf are duly authorized











--------------------------------------------------------------------------------

 




to execute and deliver this Subscription Agreement on behalf of such entity, and
the purchase of the Shares by such entity will not violate any law or agreement
by which it is bound.




(g)

SUCCESSORS. This Subscription Agreement and the representations, warranties and
agreements contained herein shall be binding on the Purchaser's directors,
officers, other employees, agents, successors, assigns, heirs, legal
representatives and other affiliates and shall inure to the benefit of the
respective successors and assigns of the Company and its directors, officers,
other employees, agents, representatives and other affiliates. If the Purchaser
is more than one person, the obligations of all of them shall be joint and
several, and the representations and warranties contained herein shall be deemed
to be made by and to be binding upon each such person and his/her/its respective
heirs, executors, administrators, successors and assigns.




(h)

INDEMNIFICATION. The Purchaser shall indemnify and defend the Company and its
directors, officers, other employees, agents, representatives and other
affiliates from and against any and all liability, damage, cost or expense
(including attorneys’ fees) arising out of or in connection with:




(i)

Any inaccuracy in, or breach of, any of the Purchaser’s representations,
warranties,  covenants or agreements set forth in this Subscription Agreement or
any other document or writing delivered to the Company;




(ii)

Any Transfer by the Purchaser of all or any of the Shares in violation of this
Subscription Agreement or applicable law; or




(iii)

Any action, suit, proceeding or arbitration alleging any of the foregoing.




(i)

CHANGES IN INFORMATION. The Purchaser agrees to notify the Company promptly of
any material change in any statement or response made in this Subscription
Agreement before acceptance by the Company of this subscription.






6.

FORM OF OWNERSHIP; IDENTIFYING INFORMATION




The undersigned Purchaser intends to hold the Shares as indicated as part of the
electronic subscription process, and acknowledges and agrees that the Company
reserves the right to ask the Purchaser for additional information regarding
form of ownership and other identifying information before accepting this
subscription.







SUBSCRIPTION, SIGNATURE PAGE AND APPENDIX FOLLOW



















                                   











--------------------------------------------------------------------------------

 




SUBSCRIPTION INFORMATION AND SIGNATURE




Total Number of Shares Subscribed For: _________*   Aggregate Purchase Price
$                  *

               *For cash purchase or Note conversion; do not include Late
Payment Shares (see below).  Divide Aggregate Purchase Price by $1.1713469 per
share.




Method of Subscribing: (a) Purchase of _______ common shares; and/or (b)
conversion of $_______ Note; and (if applicable), (c) _________ the number of
additional shares being issued to you for late repayment of your Note (the “Late
Payment Shares”), for which no cash payment is required.*  




               *Fill in whether (a) or (b), or both. If purchase of shares,
subscription is currently in the IOLA Trust Account of John B. Lowy, P.C. If
conversion of Note, see signature agreement below.

 

Name _____________________________________   Tax ID Number: ___________________

First

Middle

      Last




Residential Address: _____________________________

         _____________________________    

         




Address for Notices (if different): ___________________________

  

eMail Address: _______________________________




 copy to (if anyone): _______________________________




The undersigned has carefully read the definition of “Accredited Investor” set
forth above in Section 4 of this Subscription Agreement, and affirms, warrants
and represents that the undersigned is an “Accredited Investor” by reason of
subsection(s) _________ of that definition.




FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the Purchaser, intending to be legally bound, has executed
this Subscription Agreement on January __, 2020.  If purchasing by Note
conversion, upon acceptance of this Subscription the Purchaser hereby
irrevocably elects to convert the Note into the number of INTB shares set forth
above, and to return the Note to INTB, marked “Paid.”:










____________________________________

Signature




              











--------------------------------------------------------------------------------

 




ACCEPTANCE: SUBSCRIPTION NOT VALID UNTIL ACCEPTED BY COMPANY




Subject to the terms and conditions of this Subscription Agreement, the Company
hereby accepts this Subscription, in the following amount: $_______________, for
the number of Shares set forth above:




 

INTELLIGENT BUYING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Philip Romanzi, CEO

 

 

 

 

 

 










                                                                      







                                                                        











--------------------------------------------------------------------------------

 




EXHIBIT “A”







https://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&filenum=001-34861&owner=exclude&count=40







EXHIBIT “B”




Second Amended Reorganization Agreement with Cannavolve - https://bit.ly/2FaG7Bi







                                                     

EXHIBIT “C”







Link to Business Plan:    SENTIENT BRANDS   Œuvre Skin Care







EXHIBIT “D”




Consolidated financial statements for the fiscal year ended December 31, 2018:
https://bit.ly/2ZKsfHl




     

EXHIBIT “E”




9 Months 2019   https://bit.ly/2MEWquk









